Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-18-00771-CV

                                      Gail GILLETTE,
                                          Appellant

                                              v.

                                     Stephen GRAVES,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI03140
                         Honorable Richard Price, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and this case is REMANDED to the trial court for proceedings consistent with this
opinion. It is ORDERED that Appellant Gail Gillette recover her costs on appeal from Appellee
Stephen Graves.

       SIGNED November 20, 2019.


                                               _____________________________
                                               Irene Rios, Justice